Case: 18-40209      Document: 00514898290         Page: 1    Date Filed: 04/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-40209
                                                                                 FILED
                                                                              April 2, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JUAN A. MORENO,

                                                 Plaintiff-Appellant

v.

ISAAC KWARTING; LISA KENDRA; ERICK ECHAVARRY; STEVEN
STEGER; CAPTAIN S. PLACIDO; DONNA BRYANT; ASSISTANT WARDEN
C. FURR,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:16-CV-543


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges:
PER CURIAM: *
       Juan A. Moreno, Texas prisoner # 1689833, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 suit on summary judgment and denial of his
postjudgment motion to amend under Federal Rule of Civil Procedure 59(e).
In his § 1983 action, Moreno alleged that defendants Isaac Kwarting, Erick
Echavarry, and Dr. Steven Steger were deliberately indifferent to his serious


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40209      Document: 00514898290    Page: 2   Date Filed: 04/02/2019


                                  No. 18-40209

medical needs in violation of the Eighth Amendment. Moreno has abandoned
any other claims against these or other defendants by failing to brief them. See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      We review the grant of a motion for summary judgment de novo. Xtreme
Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir. 2009).
Summary judgment is appropriate if the record discloses “that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). We review “the denial of a Rule 59(e)
motion only for abuse of discretion.” Simon v. United States, 891 F.2d 1154,
1159 (5th Cir. 1990).
      “To establish a claim under § 1983,” Moreno “must (1) allege a violation
of a right secured by the Constitution or laws of the United States and
(2) demonstrate that the alleged deprivation was committed by a person acting
under color of state law.” Pratt v. Harris Cnty., Tex., 822 F.3d 174, 180 (5th
Cir. 2016) (internal quotation marks and citation omitted). The Constitution
imposes on prison officials the duty to “take reasonable measures to guarantee
the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994)
(internal quotation marks and citation omitted).       The Eighth Amendment
prohibits the wanton and unnecessary infliction of pain. See Estelle v. Gamble,
429 U.S. 97, 104 (1976). A prison official must have a state of mind of at least
“deliberate indifference” to inmate health or safety to support a claim against
him. See Wilson v. Seiter, 501 U.S. 294, 302-03 (1991). Mere negligence or
medical malpractice is not enough. Stewart v. Murphy, 174 F.3d 530, 534 (5th
Cir. 1999).
      Moreno’s medical records demonstrate that he received ample medical
attention for his eye, back, and foot issues, including multiple visits to medical



                                        2
    Case: 18-40209    Document: 00514898290    Page: 3   Date Filed: 04/02/2019


                                No. 18-40209

personnel, pain medication, eye drops, diagnostic tests, and referrals to
specialists. While he may disagree with some aspects of his treatment, “a
prisoner’s disagreement with his medical treatment” does not constitute
deliberate indifference, “absent exceptional circumstances.”         Gobert v.
Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). To the extent that Moreno did not
always receive care that was apparently recommended by medical providers,
nothing in the record indicates that this was anything other than mere
negligence or, at most, medical malpractice, which is insufficient to
demonstrate deliberate indifference. See id.; Stewart, 174 F.3d at 534. As to
the argument Moreno unsuccessfully raised in his Rule 59(e) motion — that he
stated a state tort claim for medical negligence in his amended complaint,
which the district court had supplemental jurisdiction over and which it failed
to address before dismissing the case — his complaint did not actually raise
such a claim.
      Accordingly, the judgment of the district court is AFFIRMED. Moreno’s
motions to amend and for leave to file are DENIED.




                                      3